NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD COCHRAN,                                 No. 20-15032

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00690-MTL

 v.
                                                MEMORANDUM*
ANDREAS THUDE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Arizona state prisoner Howard Cochran appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. §

1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Cochran

failed to raise a genuine dispute of material fact as to whether defendant Thude

was deliberately indifferent to Cochran’s wrist pain. See id. at 1057-60 (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; medical malpractice, negligence, or a difference of

opinion concerning the course of treatment does not amount to deliberate

indifference).

      AFFIRMED.




                                          2                                    20-15032